                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 1
 2
                                                                       Dec 17, 2019
                                                                           SEAN F. MCAVOY, CLERK
                            UNITED STATES DISTRICT COURT
 3
                         EASTERN DISTRICT OF WASHINGTON
 4
 5
     UNITED STATES OF AMERICA,                        No. 2:19-CR-00007-SMJ-1
 6
 7                        Plaintiff,                  ORDER GRANTING
                                                      DEFENDANT’S MOTION FOR
 8                        v.                          MODIFICATION OF PRETRIAL
 9                                                    RELEASE CONDITIONS
     RONALD STEPHEN MCCULLOUGH,
10
                                                      MOTION GRANTED
11                        Defendant.                    (ECF No. 106)
12
           Before the Court is Defendant’s Unopposed Motion for Modification of
13
     Pretrial Release Conditions, ECF No. 106. Defendant recites in his motion that
14
     neither the United States, nor U.S. Probation oppose this request.
15
           Specifically, Defendant requests permission to move from his present
16
     residence to another address in this district to avoid certain individuals at the
17
     present address jeopardizing his sobriety.
18
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
19
     No. 106, is GRANTED. Defendant is permitted to change his residence as
20
     requested.
21
           All other terms and conditions of pretrial release not inconsistent herewith
22
     shall remain in full force and effect.
23
           IT IS SO ORDERED.
24
           DATED December 17, 2019.
25
26
                                   _____________________________________
27                                           JOHN T. RODGERS
28                                  UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
